Citation Nr: 1230844	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a temporary total rating for convalescence due to bilateral surgical fasciotomies.

2.  Entitlement to an effective date prior to August 21, 2006 for the grant of service connection for degenerative joint disease, bilateral ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and November 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
The issue of entitlement to a temporary total rating for convalescence due to bilateral surgical fasciotomies is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to August 21, 2006, there is no indication in the record that the Veteran had requested service connection for any ankle disability.


CONCLUSION OF LAW

The criteria for an effective date prior to August 21, 2006, for the grant of service connection for degenerative joint disease, bilateral ankles, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The RO sent the Veteran VCAA notice regarding effective dates and temporary total ratings in April 2007.  With regard to the effective date claim, this appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Recent caselaw indicates that a hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  38 C.F.R. § 3.103 (2011).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran and her representative were specifically asked to address the basis for the effective date claim and their theories as to why an earlier effective date was warranted.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  As noted below, this claim is based essentially on the date of claim, and there is no reason to believe that additional evidence would substantiate the claim. 

As to the duty to assist, VA obtained the Veteran's private and VA treatment records and the Veteran has been provided a VA examination.  The Veteran has provided testimony in support of his claim at a hearing held in June 2012.  The Board finds that no additional assistance is required to fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, the Veteran was separated from active service August 1995.  The Veteran did not submit anything that could be considered a claim for service connection for an ankle disability in the one-year period following service.  As the Veteran did not submit a claim within a year of discharge from service, the law provides that the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).   

A "claim" is defined as "a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits....  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2011).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Whether an informal claim has been filed is a substantially factual determination that the Court reviews under the "clearly erroneous" standard of review.  Brokowski, 23 Vet. App. at 85.

In September 2006 the RO granted the Veteran service connection for her left and right ankle disabilities.  The RO assigned an effective date of August 21, 2006, stating that a VA examination on that date showed bilateral ankle disability and indicated that such was secondary to service connected disability.  The Veteran asserts that she had a bilateral ankle disability prior to August 2006 and that she should be granted an earlier effective date for the award of service connection for her bilateral ankle disability.

Generally, the effective date of an award is no earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  There are numerous exceptions, but none are applicable in this case.  The record contains medical records showing bilateral ankle complaints and contains diagnoses of bilateral ankle tendinitis and pitting edema prior to August 21, 2006.  What the record does not show is the receipt of a claim for service connection for ankle disability prior to the August 21, 2006 effective date currently assigned.  

The Board has considered whether a VA examination report dated October 31, 2005, could be considered an informal claim.  The report notes that the Veteran stated that her ankles started hurting soon after she started running and marching in 1994/1995, while in the Army.  The Board does not find that the comments by the Veteran to the VA examiner that she had had ankle pain since service to indicate an intent to apply for compensation benefits.  The Veteran made no mention about seeking service connection.  Accordingly, the VA examination report is not considered an informal claim and the Veteran is not entitled to an earlier effective date based on her comments to the VA medical examiner.  See Borowski.  

Furthermore, the mere existence of medical records generally cannot be construed as an informal claim."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2011).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies only when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  In this case, a claim for service connection for ankle disability had not previously been allowed and such a claim had not previously been denied because the disabilities were not compensable in degree.  Consequently 38 C.F.R. § 3.157(b) (1) does not apply to the Veteran's claim.  The Board notes that the Court has held that section 3.157 does not apply to a claim for service connection.  See, MacPhee v. Nicholson, 459 F.3d 1323 (2006).  In reaching this determination, the Board notes that compensation for a disability has been in effect since April 2002.  (A formal claim for compensation has been allowed.)  We also note that section 3.157 establishes that the provisions apply only when reports relate to examination or treatment for which service-connection has previously been established or a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Regardless of the language of the regulation, the Board shall not and may not violate the interpretation of the regulation by the Court. 


Although the post service medical records indicate that the Veteran complained of ankle pain as early as November 2004, there is no communication of record from the Veteran or any representative that would constitute a pending and unadjudicated claim for service connection for any ankle disability prior to August 21, 2006.  38 C.F.R. § 3.155.  As the preponderance of the evidence is against this claim the Veteran's claim for an effective date prior to August 21, 2006 for the grant of service connection for degenerative joint disease, bilateral ankles, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date prior to August 21, 2006 for the grant of service connection for degenerative joint disease, bilateral ankles, is denied.   


REMAND

The Veteran seeks a total rating based on convalescence under 38 C.F.R. § 4.30 following surgery.  She had bilateral lower extremity fasciotomies at a VA facility in September 2006.  The Veteran maintains that following the surgery she had complications and was unable to work until May 2007.  The Veteran asserts that the fasciotomies were needed due to a compartment syndrome disability which was caused by her military service.   

The RO denied the Veteran's claim on the basis that the surgeries were unrelated to the Veteran's service-connected residuals of left and right foot stress fractures.  The RO noted that on VA fee basis medical examination in June 2007, the examiner opined that the fasciotomies were unrelated to the Veteran's service-connected residuals of stress fractures.  The Board finds that this medical opinion is not sufficient for deciding the Veteran's claim.  The opinion does not consider whether the Veteran's compartment syndrome is related to the Veteran's other service-connected disabilities, which include bilateral degenerative joint disease of the ankles.  Consequently, remand of the Veteran's claim is necessary to obtain a medical opinion that addresses such questions.  Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims files to an appropriate medical specialist regarding the Veteran's bilateral lower extremity disability that has been diagnosed as compartment syndrome.  The examiner should provide an opinion as to whether this disability is caused or aggravated by any of the Veteran's service-connected disabilities, including bilateral ankle disability.  A rationale for all opinions should be provided.

2.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


